Citation Nr: 1424361	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  14-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as secondary to herbicide exposure. 

2.  Entitlement to service connection for kidney disease, claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for hypertension, claimed as secondary to herbicide exposure.

5.  Entitlement to service connection for unspecified arthritis, claimed as secondary to herbicide exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not have symptoms related to prostate cancer in service. 

3.  The Veteran did not have chronic symptoms of kidney disease, diabetes mellitus, hypertension, or arthritis in service or continuous symptoms after service separation. 

4.  Kidney disease, diabetes mellitus, hypertension, and arthritis did not manifest to a compensable degree within one year of separation from service.

5.  Prostate cancer, kidney disease, diabetes mellitus, hypertension, and arthritis are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection prostate cancer are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for kidney disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

3.  The criteria for service connection for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

5.  The criteria for service connection for arthritis are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued October 2009, November 2009, and January 2011 preadjudicatory notice letters which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records are unavailable for review in this case.  The RO requested service treatment records from the U.S. Army and Joint Services Records Research Center (JSRRC).  An October 2009 response shows that there were no service treatment records located for the Veteran, and the records were determined to have been destroyed in a fire.  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Board finds that the RO has fulfilled its duty to service for alternate records in this case.  In an October 2009 letter, the RO informed the Veteran of the July 1973 fire at the National Archives and Records Administration, and requested service treatment records, substitute documents, and included a Form 13055, Request for Information Needed to Reconstruct Medical Data for the Veteran to complete and return.  The RO made an additional request for alternate service records from the JSRRC, and in a November 2009 response, the JSRRC provided additional information, showing that the Veteran was stationed at an armored division in Fort Knox, Kentucky from July 1953 to September 1953, noting only treatment for gastric problems.  In February 2010 telephone correspondence, the Veteran indicated that he did not have any records in his possession and requested that his claim be decided on the evidence of record.  Private treatment records and lay evidence has also been associated with the record.  Additionally, the RO has attempted to verify alleged herbicide exposure in service with the JSRRC. 

Despite the unavailability of service records, the Board finds that a VA medical examination is not necessary to address whether the Veteran's claimed disabilities are related to exposure to an herbicide agent in service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there were no symptoms related to prostate cancer, kidney disease, diabetes mellitus, hypertension, or arthritis in service, and the claimed disabilities had their onset years after service separation, there is no duty to provide a VA medical examination.  Absent evidence establishing that an event, injury, or disease, or even chronic symptoms related to kidney disease, prostate cancer, arthritis, hypertension, or diabetes mellitus in service, and absent evidence confirming actual exposure to an herbicide agent or other chemical agent in service, the Board finds that there is no duty to provide a VA medical examination, and a medical opinion is not necessary for disposition of the claims.  See McClendon, 20 Vet. App. at 81; see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  The Veteran and his representative have not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis, hypertension, diabetes mellitus, prostate cancer and renal disease are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply to those disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).   

Where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A Veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  Id.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

In his initial September 2009 claim, the Veteran contends that presumptive service connection is warranted for diabetes mellitus and kidney disease due to dioxin exposure at Fort Knox, Kentucky.  He contends that hypertension was secondary to diabetes mellitus.  He filed an October 2010 claim for service connection for prostate cancer, and in a May 2010 notice of disagreement, contends that kidney disease, prostate cancer, diabetes, various types of arthritis and high blood pressure were all due to the effects of dioxins, stored and tested at Fort Knox in 1953.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.  With regard to claimed herbicide exposure during service, the Veteran's DD Form 214 shows that he had active service from March 1953 to February 1955.  The Veteran does not allege that he had service in the Republic of Vietnam, but instead contends that he was exposed to Agent Orange while stationed in Fort Knox, Kentucky in 1953.  The Board finds that the weight of the evidence does not confirm exposure to a qualifying herbicide agent at Fort Knox to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o).  February 2014 correspondence from Compensation Service shows that the DOD has provided the Compensation Service with a listing of locations outside of Vietnam and the Korean DMZ where tactical herbicides were used, tested or stored.  However, the DOD list did not show any use, testing, or storage of tactical herbicides at Fort Knox, Kentucky.  Instead, the Compensation Service stated that tactical herbicides were developed for use in the jungles of Vietnam, and not for general use in the United States.  Additionally, the tactical herbicides recognized by VA regulations were not used until 1962 in Vietnam, eight years after the Veteran's service in Fort Knox.  

A March 2014 Memorandum shows that the RO additionally forwarded a request to the JSRRC to attempt to confirm the Veteran's alleged exposure to herbicides while stationed at Fort Knox, Kentucky.  A response from the JSRRC coordinator, received in March 2014, shows that they were unable to corroborate the Veteran's claimed exposure to herbicides.  Instead, the JSRRC stated that US Army historical records did not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Knox, Kentucky during the period in which the Veteran was stationed there.  Therefore, they were unable to document or verify that the Veteran was exposed to Agent Orange or tactical herbicides in service.  While the Veteran contends that he was exposed to dioxin at Fort Knox, the Board finds that weight of the evidence, to include evidence provided by the JSRRC and the DOD, which shows that tactical herbicide agents, to include Agent Orange, were not used at Fort Knox, outweigh the Veteran's statements with regard to exposure.  

While the Veteran contends in December 2012 and March 2013 that a statement from the "DOD" found on the internet identified the use of dioxin-related chemicals in Fort Knox, he did submit any documentation identifying the use of dioxin at Fort Knox, and did not otherwise identify or cite the source of such research.  Instead, he simply contends that internet information, which is not of record, shows dioxin, was used at Fort Knox.  The Veteran not submitted any information showing the specific dates or locations in which the alleged chemicals were used, and significantly, has not alleged any specific incident in which he was actually exposed to a tactical herbicide agent in service.  The Board finds that the Veteran's own lay assertions and speculations based on internet research that has not been submitted to record are insufficient to establish actual exposure to an herbicide agent in service.  The Board finds that information from official sources, to include the DOD and JSRRC, which flail to confirm the "use, testing, or storage of tactical herbicides at Fort Knox" outweigh the generalized lay assertions regarding storage and testing of such chemicals provided by the Veteran.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  For these reasons, the Board finds that the weight of the evidence does not establish the Veteran's actual exposure to an herbicide agent in service.  

Absent corroborating evidence of exposure to an herbicide agent in service, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2013).  The Veteran may, nonetheless, establish service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that prostate cancer, kidney disease, diabetes mellitus, hypertension, and arthritis are not related to service.  As discussed above, the Veteran's service treatment records are not available.  The RO made efforts to obtain service treatment records; however, correspondence from JSRRC shows that service treatment records are unavailable and are fire-related.  As such, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Private treatment records identify current diagnoses of prostate cancer, kidney disease, diabetes mellitus, hypertension, and arthritis.  The Veteran does not contend that prostate cancer manifested in service, and has not identified any in-service symptoms of prostate cancer.  Instead, the record shows that the Veteran was more recently diagnosed with prostate cancer in 2010, over 50 years after service separation.  

The Board finds that the Veteran did not have chronic symptoms of prostate cancer, kidney disease, diabetes mellitus, hypertension, or arthritis in service, or continuous symptoms after separation from service.  Instead, the earliest medical evidence of record is dated from 2006, showing diagnoses of prostate cancer, kidney disease, diabetes mellitus, hypertension, and generalized arthritis over 50 years after service separation.  A 2006 record noted that the hypertension had been diagnosed for 30 years prior and noted the onset of diabetes as 1987, however this still places the onset of the hypertension around 1976, over 20 years after separation and the onset of diabetes over 30 years after the Veteran's separation from service.  The Veteran has not identified the presence of any symptoms that can be related to kidney disease, diabetes mellitus, hypertension, and arthritis in service or shortly after service separation.  Symptoms of prostate cancer, kidney disease, diabetes mellitus, hypertension, and arthritis did not manifest to a compensable degree within one year of separation from service.  For these reasons, the Board finds that prostate cancer, kidney disease, diabetes mellitus, hypertension, and arthritis are not presumed to have been incurred in service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Insomuch as the Veteran contends that hypertension is secondary to diabetes mellitus, because service connection has not been established for diabetes mellitus, the Board need not address the question of secondary service connection.  

The Veteran was not exposed to an herbicide agent in service, and has not identified symptoms of prostate cancer, kidney disease, diabetes mellitus, hypertension, or arthritis in service.  The evidence of record does not otherwise identify a nexus between any of the Veteran's claimed disabilities and service.  For these reasons, the Board finds that a preponderance of the evidence is against the appeal for service connection for prostate cancer, kidney disease, diabetes mellitus, hypertension, and arthritis, claimed as due to exposure to an herbicide agent.  Accordingly, the appeal is denied.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer is denied.  

Service connection for kidney disease is denied. 

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for arthritis is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


